Citation Nr: 1609070	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  07-35 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a separate compensable rating for a bilateral knee disability based on instability or injury to the semilunar cartilage. 


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel



INTRODUCTION

The Veteran served on active duty from September 1987 to June 1993.

This matter is on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.   

Prior to this appeal, the Veteran has been service-connected for bilateral patellofemoral syndrome with degenerative arthritic changes since June 1999.  He currently receives a 10 percent rating for this disorder under 38 C.F.R. § 4.71a, DC 5260 (addressing limitation of flexion).  In September 2012, he submitted a new claim seeking an increased rating for his knee disability, and also claimed entitlement to service connection for a bilateral knee disorder based on instability.  The original grant of service connection for a musculoskeletal knee disorder is in effect a grant of all disorders within the same knee joint, as it is the overall functionality of the knee and its impact on earning capacity that is essential.  See 38 C.F.R. §§ 4.1 & 4.45; see also Clemons v. Shinseki, 23 Vet.App. 1 (2009).  

Thus, the issue before the Board is not one for service connection, but rather whether a separate rating is warranted for either service-connected knee based on instability.  Moreover, since symptoms of instability were discussed in the January 2014 statement of the case when considering the appropriate rating for this disability, there is no prejudice to the Veteran by modifying the claim in this manner.  See also VAOPGCPREC 23-97 (a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257 or 5258/5259).  However, as the Veteran has never disagreed with the February 2007 decision to the extent that it denied an increased rating based on limitation of motion, that part of the of the claim is not on appeal.  The issue has been recharacterized accordingly.  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

FINDING OF FACT

The Veteran's bilateral knee disability was characterized by stiffness and pain in motion; instability or locking episodes, or injury to the semilunar cartilage, has not been shown.


CONCLUSION OF LAW

The criteria for a separate compensable for a bilateral knee disability based on instability or injury to the semilunar cartilage have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.71, 4.71a, DCs 5257, 5258, 5259 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, the Veteran has not alleged prejudice with respect to notice, as is required. None is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of letters sent to the Veteran that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  They also provided him with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  The Veteran submitted his own statements in support of his claim.  

VA examinations with respect to the issue on appeal were also obtained in January 2007 and September 2013.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are more than adequate, they are predicated on a full understanding of the Veteran's medical history and provide a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. Part 4 (2015).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2015).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran is service connected for a bilateral knee disability, and currently receives a 10 percent rating for this disorder under 38 C.F.R. § 4.71a, DC 5260 (addressing limitation of flexion).  However, the only issue on appeal is whether a separate compensable rating is warranted for either knee based on instability or injury to the semilunar cartilage.  In order to warrant a separate rating for this type of disorder, the evidence must show:
* Removal of the semilunar cartilage with residual symptoms (10 percent under DC 5259); 
* Dislocation of the semilunar cartilage with frequent episodes of "locking," pain and effusion in the joint (20 percent under DC 5258); or 
* Recurrent subluxation or lateral instability (under DC 5257; 10 percent for slight symptoms, 20 percent for moderate symptoms, and 30 percent for severe symptoms).
See 38 C.F.R. § 4.71a.

At a VA examination in January 2007, the Veteran complained of weakness in the knees, especially after running or jogging, and he also complained that his knees felt "loose and unstable with stairs."  However, upon examination, the anterior and posterior cruciate ligaments were normal, as were testing of the medial and lateral collateral ligaments.  No injury to the semilunar cartilage was observed.  Similarly, at his most recent VA examination in September 2013, he stated that his knees had become worse.  Joint stability testing, including anterior and posterior instability, remained normal bilaterally.  There was also no evidence or history of subluxation.   In other words, despite his subjective complaints, which were considered by the examiner, the objective testing showed no signs instability, locking, or any other knee disability other than the limited motion associated his knee disability.

When considering disability ratings for the knee, VA must consider the impact of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, these considerations pertain to the impact on range of motion, and have already been considered under the 10 percent ratings he receives under DC 5260, and are not applicable here.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

Given these results, the Board is left to conclude that there is not, and has never been, indications of instability in either knee.  There is also no indication of injury to the semilunar cartilage.  A separate disability rating based on impairment of the right or left knee (other than limitation of motion) is not warranted.  

Consideration has been given to the Veteran's personal assertion that he suffers from instability and locking of the knees.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). Arthritis is not the type of conditions that are readily amenable to mere lay diagnosis as specific testing is needed to properly assess problems such as instability or locking.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

 That is, although the Board readily acknowledges that Veteran is competent to report the sensation of instability or locking, there is no indication that the Veteran is competent to a provide objective medical findings to support his complaints. The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Both examinations included testing data that failed to support a finding of instability or locking.  That objective medical evidence outweighs the Veteran's subjective belief.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, the Board notes that his symptoms appear to be completely addressed by separate ratings he already receives under other diagnostic codes.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability due specifically to his service-connected disabilities.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

A separate compensable rating for a bilateral knee disability based on instability or injury to the semilunar cartilage is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


